 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   CYNTHIA HOPSON,                                   Case No. 1:17-cv-01746-AWI-SAB

10                 Plaintiff,                          ORDER ADDRESSING ORDER TO SHOW
                                                       CAUSE RESPONSE
11          v.
                                                       (ECF No. 49)
12   NOVE PLAZA, LLC, et al.,

13                 Defendants.                         TWENTY-ONE DAY DEADLINE

14

15         Plaintiff Cynthia Hopson filed this action against Defendants Nove Plaza LLC, Shelly

16 Ann Diedrich, and Raymond Edward alleging violation of the Americans With Disabilities Act

17 and state law claims on December 26, 2017. On February 1, 2019, an order was filed requiring

18 Plaintiff to show cause why Defendant Nove Plaza should not be dismissed for failure to serve

19 the summons and complaint. (ECF No. 48.) Plaintiff filed a response on February 6, 2019.
20 (ECF No. 49.)

21         Plaintiff’s response does not address service of Defendant Nove Plaza but requests that

22 the Court not dismiss Nove Plaza yet for lack of prosecution as Plaintiff intends on dismissing

23 the entire case and is simply wrapping up a few loose ends. However, the Court did not suggest

24 that dismissal would be for lack of prosecution but for failure to effect service of process as

25 required by Rule 4(m) of the Federal Rules of Civil Procedure. As dismissal of this action may

26 moot the service issue, the Court shall require Plaintiff to respond to the status of service of
27 Defendant Nove Plaza if this action remains active.

28 / / /


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a further response to the

 2 order to show cause within twenty-one (21) days of the date of entry of this order if a notice of

 3 settlement has not been filed. Should a notice of settlement be filed, Plaintiff need not file a

 4 further response.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     February 8, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
